DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 & 7 are amended. Claims 15-16 are cancelled. Claims 1-14 & 17 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/22/2021 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 & 6-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sayre (US 2015/0093629 A1).
Regarding claims 1, 3 & 12, Sayre teaches an electrochemical cell (10) comprising a thin metal foil packaging (14) including at least one sheet of metal foil, wherein the thin metal foil packaging has a perimeter extending around an electrochemical cell stack (12+13+11+16+11+13+12) which is bonded to the thin metal foil packaging, and a hermetic metal-to metal welded seal (15) located around at least a portion of the perimeter of the thin metal foil packaging, wherein the at least one sheet of metal foil is in electrical contact with an electrode (12) of the electrochemical cell stack (Fig. 8; [0016], [0026]-[0028] & [0070]-[0075]). Sayre further teaches the thin metal foil packaging being an outer current collector (14), wherein the electrochemical cell stack includes an inner current collector (16), an inner electrode (11), first and second porous separators (13), first and second outer electrodes (12), and an electrolyte (Fig. 8; [0070]-[0075]), wherein the inner electrode (11) is electrically connected to or in electrical contact with the inner current collector (16), wherein the first and second porous separators (13) are adjacent to an on corresponding opposite sides of the inner electrode (Fig. 8; [0070]-[0075]), wherein the first outer electrode (12) is positioned on a side of the first porous separator that is opposite from the inner electrode (Fig. 8; [0070]-[0075]), 	wherein the first outer electrode is adjacent to and electrically connected to, or in electrical contact with, the thin metal foil packaging (Fig. 8; [0070]-[0075]), wherein the second outer electrode (12) is positioned on a side of the second porous separator that is opposite from the inner electrode (Fig. 8; [0070]-[0075]), wherein the second outer electrode is adjacent to an electrically connected to, or in electrical contact with the thin metal foil packaging (Fig. 8; [0070]-[0075]), and wherein the electrolyte is dispersed within the inner electrode, the first and second outer electrodes, and the first and second porous separators ([0074]). Sayre also teaches the outer current collectors being welded together via laser welding in embodiments where the outer current collectors are of the same polarity as illustrated in fig. 8 ([0028]).
Regarding claim 2, Sayre teaches in specific embodiments, the outer current collectors each having a thickness of 25 microns, the inner current collector having a thickness of 10 microns ([0072]-[0073]), the anode having a thickness of about 20 to about 40 microns, the cathode having a thickness of about 60 to about 80 microns ([0023]-[0024]), the separator having a thickness of about 10 to about 50 microns ([0032]). Thus, for the lithium-ion bi-cell illustrated in fig. 8, the maximum thickness of the electrochemical cell is determined to be about 400 microns or 0.4 millimeter.
Regarding claims 6-7, Sayre teaches the at least one sheet of metal foil of the thin metal foil packaging being made of aluminum and having a thickness of less than about 50 microns ([0072]).
Regarding claims 8-10, Sayre teaches the electrochemical cell as a lithium-ion electrochemical cell which is rechargeable (Fig. 7; [0023]-[0024] & [0070]).
Regarding claim 11, Sayre teaches the metal-to-metal seal being located around at least about 25% of the perimeter of the thin metal foil packaging (Fig. 8; [0075]).
Regarding claim 13, Sayre teaches the inner current collector being a positive current collector, the inner electrode being a positive electrode, the first and second outer electrodes each being negative electrodes and the thin metal foil packaging being a negative outer current collector ([0026]-[0028]).
Regarding claim 14, Sayre teaches the inner current collector being a negative current collector, the inner electrode being a negative electrode, the first and second outer electrodes each being positive electrodes and the thin metal foil packaging being a positive outer current collector ([0070]-[0075]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sayre (US 2015/0093629 A1) in view Nose (US 2015/0030912 A1).
Regarding claim 4, Sayre teaches the electrochemical cell of claim 1 but is silent as to the metal-to-metal welded seal having a width of less than about 1 mm.				Nose teaches an electrochemical cell comprising a sealed container having a metal-to-metal seal, wherein the sealed container comprises two sheets of aluminum foil that are welded together. Nose further teaches each aluminum foil having a thickness of 15 to 150 microns wherein the aluminum-to-aluminum seal of the container has a thickness of about 1.1 to 5.0 times the thickness of the two aluminum foils and is formed via a laser welding method (Fig. 1; [0023]-[0044], [0080]-[0081] & [0096]-[0097]). As illustrated in Fig. 1, the metal-to-metal weld seal has a thickness and width (note the circular cross-sectional shape of the metal-to-metal weld seal [0085]) of about 1.1 to 5.0 times the thickness of the two aluminum foils which, when using 25 microns thick outer current collectors as disclosed in Sayre ([0072]), results in a maximum thickness and width of about 250 microns. Thus, the corresponding metal-to-metal weld seal in the sealed container of Nose has a width of less than 1 mm.							It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use a metal-to-metal weld seal having a width of less than 1 mm since it does not result in increased load on the foil near the weld part and a drop in reliability as taught by Nose ([0083]). 
Regarding claim 5, Sayre teaches the electrochemical cell of claim 1 but is silent as to the metal-to-metal welded seal being less than about 5 mm away from the electrochemical cell stack.		However, as shown in the above rejection of claim 4, the metal-to-metal weld seal forms a weld bead (7) as illustrated in Fig. 6 which has an approximate diameter equal to 1.1 to 5 times the thickness of the sheet of aluminum foil (i.e 15 to 150 microns) which corresponds to diameter of about 165 to 750 microns. Thus, from Fig. 6 of Nose, it is clear that the distance between the metal-to-metal weld seal and the electrochemical cell stack is less than 5 mm, given that the largest possible diameter of the weld bead (7) is 750 microns and given that a longer heat seal part (23) results in increased useless space and thus decreased capacity per space as taught by Nose ([0004]). Moreover, Nose teaches the width of the heat seal part (23) being most preferably from 3 to 7 mm or even less than the preceding range when using a metal-to-metal weld bead (7) (Fig. 1; [0104]-[0105], [0108]-[0109] & [0115]). Thus, Nose teaches the metal-to-metal welded seal being less than about 5 mm away from the electrochemical stack. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sayre (US 2015/0093629 A1) in view Wilkosz (US 2016/0368078 A1).	
Regarding claim 17, Sayre teaches a method of making the electrochemical cell stack of claim 1 through laser welding (Fig. 8; [0016], [0026]-[0028] & [0070]-[0075]) but is silent as to a scan speed of at least 0.1 meters/second to perform the laser welding.					Wilkosz teaches a laser welding method for welding two workpieces together using a scan speed between 100 mm/s and 1000 mm/s (or equivalently between 0.1 m/s and 1 m/s) ([0004]).													It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to perform the laser welding in Sayre using a scan speed of 0.1 m/s to 1 m/s because it can minimize distortion as taught by Wilkosz ([0003]).	 				
Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. In response to applicant’s arguments that Sayre does not fairly teach or suggest the electrochemical cell of claim 1, wherein the metal-to-metal welded seal is accomplished by laser welding, the examiner respectfully disagrees.								As illustrated in fig. 8 and paragraph [0028] of Sayre, when the outer current collectors are of the same polarity, the outer current collectors can be welded together. Sayre further teaches the welding being accomplished by laser welding ([0028]). As to applicant’s arguments that it would not have been obvious to one ordinary skill in the art to combine the teachings of Nose with that of Sayre to obtain the above described laser welded structure in Nose, it is noted that the outer current collectors (13 & 14) in Sayre and the metal foils (2 & 5) of Nose both perform as outermost packaging films for an electrochemical cell. As a material for the outer current collector, Sayre teaches several possible metals including aluminum ([0025]). While Nose a problem of obtaining a sound weld when using an aluminum foil laminate, it is noted that the problem is due to the presence of a resin component in the aluminum foil laminate which, after laser welding, results in the resin being evaporated and the molten aluminum being blown off (hereinafter, referred to as "explosion") by an evaporating gas of this resin, leading to a failure in the formation of a sound weld bead as taught in Nose ([0072]-[0073]). However, in Sayre, the outer current collectors of same polarity form the packaging of the electrochemical cell without a resin component (i.e in laminate form) as described in Nose above. Therefore, the problems of obtaining a sound weld bead by performing the laser welding of Nose would not be expected since the packaging material of Sayre’s electrochemical cell consists of the outer current collectors.     												Thus, in view of the foregoing, claims 1-14 & 17 stand rejected. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727